DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 describes the composition as comprising 50 to 100 weight% of urea […] relative to the total weight of the urea composition. However, claim 22 (from which claim 31 depends from) requires at least 1.0001% additional components (elemental sulphur and alkaline compounds) in addition to the urease inhibitor. Therefore, the urea can only be present in amounts less than 98.9999%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-29 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 2009/142512 A1).

In regard to claim 22, Hall teaches an elemental sulphur containing [Page 14, line 23] homogeneous, solid, particulate urea-based composition [Page 18, lines 10-12] comprising urea [Page 14, line 23], at least 1% by weight elemental sulphur (e.g. up to 55% which encompasses the claimed range) [Page 14, lines 22-24], and a urease inhibitor [Page 15, lines 25-30] of the type phosphoric triamide (e.g. Agrotain) [Page 6, lines 9-11; Page 14, lines 5-15], characterized in that it comprises the alkaline inorganic compound: calcium carbonate (e.g. lime) [Page 15, line 11] in an amount required to 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical [MPEP 2144.05]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of the alkaline component (lime) through routine experimentation. One of ordinary skill in the art would have been motivated to do so in order to reduce the acidity of the sulphur-containing product and develop a more pH neutral fertilizer product [Page 30, lines 13-15].


    PNG
    media_image1.png
    115
    290
    media_image1.png
    Greyscale
In regard to claims 23-25, Hall discloses the urease inhibitor N-(n-butyl) thiophosphoric triamide [Page 6, lines 9-11], wherein the urease inhibitor is present in Product Example 1 & 2 at 0.0138% and 0.0058% w/w, respectively [Page 25].

In regard to claims 26-27, Hall describes the finely ground nature of the components result in the benefit of chemical interaction between the components [Page 25, lines 35-36]. 

In regard to claim 28, Hall discloses an alkaline inorganic compound: calcium carbonate (e.g. lime) [Page 15, line 11] in an amount required to balance acidity from the urea and sulphur combination [Page 30, lines 13-15], up to 60% [Claim 10]. It would have been obvious to one of ordinary skill in the 

In regard to claim 29, Hall discloses a composition comprising up to 55 weight % of elemental sulfur, relative to the total weight of the urea composition [Page 14, lines 22-24], and in further embodiments, up to 10% [Page 14, line 32]. Hall discloses the urease inhibitor N-(n-butyl) thiophosphoric triamide wherein the urease inhibitor is present in Product Example 1 & 2 at 0.0138% and 0.0058% w/w, respectively [Page 25]. Although the reference does not explicitly disclose a weight ratio of these compounds in the range from 1:20 to 1:1, Hall’s values encompass the claimed ratio and the narrower range does not appear to be nonobvious because no data showing unexpected results is present.

In regard to claims 31 and 33, Hall discloses a composition comprising up to 90 weight % of urea base material in particulate form (e.g. urea), relative to the total weight of the urea composition [Page 14, lines 26-28].

In regard to claim 32, Hall discloses a composition comprising up to 55 weight % of elemental sulfur, relative to the total weight of the urea composition [Page 14, lines 22-24].

In regard to claim 34, Hall’s composition comprises a urea base material comprising finely divided sulphur particles in the urea base material [Page 18, lines 8-12].

In regard to claims 35-36, the Hall reference makes obvious the solid, particulate urea-based composition according to claim 22. Claims 35-36 merely further define the use of the composition as a fertilizer or .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 2009/142512 A1) and further in view of Hunter (US Patent Publication No. 2002/0139158 A1).

	In regard to claim 30, the Hall reference does not explicitly disclose a composition further comprising an anti-caking coating, a moisture repellent coating, an anti-dust coating, or combinations thereof.

Hunter is directed to a dry, granular fertilizer coated with a hydrophobic agent (e.g. moisture repellent) [Abstract]. The hydrophobic agent coating is added in the range of about 0.01 weight percent to about 2.0 weight percent. The hydrophobic agent includes paraffin, wax, oils, and liquid coatings [Paragraph 0016].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hydrophobic coating to the Hunter particulate such as wax or oil in the amounts disclosed in the Hunter reference to prevent absorption of moisture and resulting caking in hygroscopic granular fertilizer [Paragraph 0003]. One of ordinary skill in the art would have been motivated to improve the storage characteristics of Hunter’s granular fertilizer and prevent caking due to moisture absorption.

Response to Arguments
Applicant’s arguments with respect to the rejections of the claims based on the Gao and Garcia Martinez references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 1, 2021